UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
 ------------------------------------------------------------- X   ELECTRONICALLY FILED
                                                               :   DOC #: _________________
 WOW VIRTUAL REALITY, INC,                                     :   DATE FILED: 1/30/2020
                                                               :
                                                 Plaintiff :
                              -v-                              :
                                                               :      1:19-cv-5475-GHW
 CHANGCHUN BAIDROID                                            :
 PHOTOELECTRIC CO., LTD. et al,                                :            ORDER
                                            Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On January 30, 2020, Plaintiff filed papers in support of its Order to Show Cause. See Dkt.

Nos. 38-44. Attachment A to the Court’s Individual Rules requires that Plaintiff must provide a

memorandum of law that sets for the elements of each cause of action as to which default judgment

is sought, with supporting legal authority, and, for each defendant and for each cause of action as to

which default judgment is sought, an analysis demonstrating that the facts pleaded in the complaint

support the conclusion that the relevant defendant is liable with respect to that cause of action. See

Attachment A to the Court’s Individual Rules, 2(b)(ii)-(iii). The memorandum Plaintiff provided to

the Court fails to satisfy these requirements. Plaintiff is directed to file a memorandum adequately

addressing these issues no later than February 7, 2020.

        Further, Plaintiff cited numerous cases in its memorandum in support of the proposition

that a Court may order the transfer of a defaulting defendant’s frozen assets in satisfaction of a

judgment. See Mem., Dkt. No. 43, at 18-24. The Court notes that Plaintiff failed to cite to

AllstarMarketing Group, LLC v. 158, No. 1:18-CV-4101-GHW, 2019 WL 3936879, at *2 (S.D.N.Y.

Aug. 20, 2019) where this Court specifically found that such a request—made by the same firm

representing Plaintiff in this case—runs afoul of Federal Rule of Civil Procedure 69. See also Nike,

Inc. v. Wu, No. 13 CIV. 8012 (CM), 2020 WL 257475, at *19 (S.D.N.Y. Jan. 17, 2020). To the extent
that Plaintiff’s counsel—a repeat player in this district—represents otherwise in other cases that only

authority supporting its position exists, the Court notes that “[f]ailures to cite and address contrary

authority are subject to Rule 11 sanction[s].” HD Brous & Co. v. Mrzyglocki, No. 03 CIV.8385(CSH),

2004 WL 376555, at *17 (S.D.N.Y. Feb. 26, 2004) (citing cases). “Attorneys are officers of the

Court, and our system of justice cannot operate efficiently if the Court cannot rely on the candor of

counsel presenting an application for ex parte relief.” Four Star Fin. Servs., LLC v. Commonwealth Mgmt.

Assocs., 166 F. Supp. 2d 805, 810 (S.D.N.Y. 2001).

        Plaintiff is directed to serve this order on Defendants and to retain proof of service.

        SO ORDERED.

Dated: January 30, 2020
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
